     Case 2:20-cv-00432-RSWL-SK Document 20 Filed 05/26/20 Page 1 of 1 Page ID #:93



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10 Larry Dunn                                         )    2:20-cv-00432-RSWL-SKx
                                   Plaintiff,         )
11
             v.                                       )
12                                                    )    ORDER DISMISSING CASE
13 E.M. Thomas Management, Inc., et al,.              )
                                                      )
14                                                    )
                                   Defendant.
15                                                    )
16           On May 18, 2020, the Court ordered counsel to Show Cause [18] why this action should
17 not be dismissed for lack of prosecution as to any remaining defendant. To date, counsel has not
18 complied with this order.
19           Accordingly, good cause appearing therefore, the Court hereby DISMISSES this action
20 without prejudice for failure to prosecute and failure to obey an order of this Court. The Clerk of
21 the Court is directed to close the file.
22
             IT IS SO ORDERED.
23
      Dated: May 26, 2020                  s/ RONALD S.W. LEW
24
                                                HONORABLE RONALD S. W. LEW
25                                              U.S. District Judge
26
27
28
                                                     1
